717 S.E.2d 372 (2011)
STATE
v.
Renwick GIBBS.
No. 1A92-2.
Supreme Court of North Carolina.
August 25, 2011.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.
*373 Renwick Gibbs, Laurinburg, for Gibbs, Renwick.
Seth Edwards, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 18th of April 2011 by Defendant for Request for Production of Document and/or Judgment Commuting Death Sentence:
"Motion Dismissed as Moot by order of the Court in conference, this the 25th of August 2011."